Citation Nr: 0513151	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-37 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than August 24, 
1998, for the establishment of a rating of total disability 
based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to July 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision which, in part, established 
entitlement to a TDIU rating effective March 2, 1999.  
Although the RO subsequently established an earlier effective 
date of August 24, 1998, for the TDIU rating, the veteran 
continued his appeal contending that an earlier effective 
date was warranted.

The record also reflects that the veteran submitted a Notice 
of Disagreement to the initial 50 percent rating assigned for 
his service-connected dysthymia with anxiety, and that a 
Statement of the Case (SOC) was promulgated on this issue in 
August 2003.  However, as no timely Substantive Appeal was 
submitted following the SOC, the Board has no jurisdiction to 
address this issue.  38 C.F.R. §§ 20.200, 20.302.

The Board further notes that the veteran was previously 
represented by a private attorney in conjunction with this 
case.  However, this attorney is no longer authorized to 
represent veterans before the VA, and the veteran was 
informed of this fact by correspondence dated in August 2003.  
In addition, he was provided with a list of veterans service 
organizations, and was informed that he could declare a new 
representative.  Nevertheless, no new representative has been 
appointed by the veteran in this case.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  The record reflects that the veteran is service-connected 
for the following disabilities: dysthymia with anxiety, 
evaluated as 50 percent disabling; asthmatic bronchitis, 
evaluated as 30 percent disabling; and a right wrist 
disorder, evaluated as 10 percent disabling.

3.  The record reflects that the veteran is unable to obtain 
and/or maintain substantially gainful employment due to his 
service-connected dysthymia with anxiety, either by itself or 
in conjunction with his other service-connected disabilities.

4.  Service connection has been in effect for the veteran's 
dysthymia with anxiety since August 24, 1998.
CONCLUSION OF LAW

The criteria for an effective date earlier than August 24, 
1998, for the assignment of a TDIU rating are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held in 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 
2005) that error regarding the timing of notice does not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Federal 
Circuit held that VA can demonstrated that a notice defect is 
not prejudicial if it can be demonstrated: (1) that any 
defect in notice was cured by actual knowledge on the part of 
the appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the veteran's appeal is from the initial establishment 
of a TDIU rating by the May 2003 rating decision.  VA's 
Office of General Counsel indicated in VAOPGCPREC 8-2003 that 
when VA receives a Notice of Disagreement that raises a new 
issue - as is the case here with the veteran's earlier 
effective date claim - section 7105(d) requires VA to take 
proper action and issue an SOC if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue, if section 5103(a) 
notice has previously been provided with respect to the 
underlying claim.  

Regardless, the RO sent correspondence to the veteran in 
January 2004 which specifically addressed his earlier 
effective date claim, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence that was relevant 
to the case.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the veteran has been provided 
with a copy of the appealed rating decision and the November 
2003 SOC which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran has had the opportunity to present evidence and 
argument in support of his claim.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he specifically indicated on his December 
2003 Substantive Appeal that he did not want a Board hearing 
in conjunction with this claim.  In addition, the Board finds 
that no additional development to include a medical 
examination and/or opinion is warranted based on the facts of 
this case.  Simply put, any current examination would be 
subsequent to the current effective date, and pertain to the 
current nature and severity of his service-connected 
disabilities.  As such, it could not indicate whether an 
earlier effective date was warranted in this case.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The record reflects that the veteran is 
currently service-connected for the following disabilities: 
dysthymia with anxiety, evaluated as 50 percent disabling; 
asthmatic bronchitis, evaluated as 30 percent disabling; and 
a right wrist disorder, evaluated as 10 percent disabling.  
It is noted that the 10 percent rating for the right wrist 
disorder was confirmed and continued by a May 1996 Board 
decision, while the 30 percent rating for the asthmatic 
bronchitis was confirmed and continued by an August 2002 
Board decision.  Nothing indicates the veteran appealed 
either of these decisions to the Court.  Further, service 
connection for dysthymia with anxiety was established by the 
August 2002 Board decision.  

The competent medical evidence reflects that the veteran 
cannot obtain and/or maintain substantially gainful 
employment due to his service-connected dysthymia with 
anxiety, either by itself or in combination with his other 
service-connected disabilities.  For example, he underwent 
periods of VA hospitalization from November to December 1992 
and in January 1993, for substance abuse and psychiatric 
impairment.  At the time of his discharge from both periods 
of hospitalization he was found to be permanently disabled 
from work.  Thereafter, VA outpatient treatment records dated 
in August 1997 reflect that a clinical psychologist opined 
that due to the severity of his psychiatric problems, the 
veteran was unable to secure or maintain any type of 
meaningful employment.  In subsequent statements dated in 
March 1999, March 2000, March 2001, October 2001, and March 
2003 this same psychologist essentially opined that the 
combination of the veteran's psychiatric disorder and 
asthmatic bronchitis had rendered him unemployable.  
Similarly, a VA staff psychiatrist opined in a March 2003 
outpatient treatment record that the combination of medical 
and psychiatric symptoms had worked together in preventing 
any kind of meaningful employment for the veteran.

Service connection was denied for aggravation of a 
psychiatric condition, secondary to the service-connected 
asthmatic bronchitis, by an April 1997 rating decision.  In 
making this determination, it was noted that the medical 
evidence showed that the had a psychiatric disorder, and that 
he was permanently and totally disabled because of 
psychiatric problems, but that the evidence did not warrant a 
finding that it was secondary to the service-connected 
disability.  The veteran was informed of this decision, 
including his right to appeal, and did not appeal the denial 
of service connection for his psychiatric disorder.

In May 1997, the veteran submitted a VA Form 21-526 
(Application for Compensation or Pension) in which he 
specifically indicated that he was seeking nonservice-
connected pension.  He reported that he was unable to work 
due to asthmatic bronchitis, restrictive lung disease, 
obstructive sleep apnea, and a psychiatric condition.

Various VA medical records were subsequently added to the 
file dated in 1997, including a report of VA psychiatric 
hospitalization dated in January 1997.  These records 
includes the August 1997 outpatient treatment records which 
opined that due to the severity of his psychiatric problems 
the veteran was unable to secure or maintain any type of 
meaningful employment.  Thereafter, a November 1997 rating 
decision granted entitlement to nonservice-connected pension.  

Following the November 1997 rating decision, the next written 
communication VA received from the veteran was on August 24, 
1998, when he submitted a statement indicating he wanted to 
file for depression and anxiety as secondary to his 
bronchitis.  Thereafter, various medical records were added 
to the file which, among other things, show treatment and 
evaluation of the veteran's psychiatric disorder on multiple 
occasions.

In March 1999, the veteran submitted a VA Form 21-8940 
(Application for Increased Compensation Based on 
Unemployability) in which he indicated that he last worked on 
a part-time basis in 1995, and that he last worked on a full-
time basis in 1975.

Both the veteran's claim of service connection for a 
psychiatric disorder and entitlement to a TDIU rating were 
denied by the Board.  The veteran appealed these denials to 
the Board.

Service connection was ultimately established for dysthymia 
with anxiety by an August 2002 Board decision, which found 
that this disability had been aggravated by the service-
connected asthmatic bronchitis.  The Board also remanded the 
TDIU claim for additional development, to include 
consideration of the impact of the dysthymia with anxiety for 
which the Board had determined service connection was 
warranted.

By the May 2003 rating decision, the RO effectuated the grant 
of service connection for dysthymia with anxiety, and 
assigned an effective date of August 24, 1998.  The RO also 
granted a TDIU rating, effective March 2, 1999.  Thereafter, 
the RO assigned an earlier effective date of August 24, 1998, 
for the TDIU rating. 

The veteran contends, in essence, that he is entitled to an 
earlier effective date for the assignment of his TDIU rating 
by virtue of filing an "informal claim" pursuant to 
38 C.F.R. §§ 3.155 and 3.157, as well as the authority of 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  Further, he 
asserted that if any of his visits to a VA medical center 
(VAMC) or clinic indicated (i) that he was experiencing 
additional problems with the service-connected disability and 
(ii) if VA failed to send him material concerning filing an 
increased claim, then that visit constituted the true 
effective date for this claim.  Moreover, he asserted that 
the duty to assist required VA to examine his complete claims 
file to ascertain if there were any unadjudicated claims that 
would give him an earlier effective date.  He also asserted 
that if any claim was granted a rating or an increased rating 
of less than 100 percent, he disagreed with the rating 
granted or the increased rating granted, and wanted to appeal 
such ratings to the Board for a higher rating as well as for 
an earlier effective date for those ratings.  


Legal Criteria.  It is the established policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R.  3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
August 24, 1998, for the assignment of his TDIU rating.

To the extent the veteran has contended he was unemployable 
due to his service-connected disabilities prior to the August 
24, 1998, effective date, the Board notes that, in this and 
other cases, only independent medical evidence may be 
considered to support Board findings.  The Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, 
nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).

The Board acknowledges that it does not appear the veteran 
had substantially gainful employment for several years prior 
to the current effective date of August 24, 1998.  This 
finding is supported by, among other things, the fact that 
the April 1997 rating decision found he was permanently and 
totally disabled due to psychiatric problems, as well as the 
fact that he was awarded nonservice-connected disability 
pension benefits by the November 1997 rating decision.  
However, the competent medical evidence clearly shows that 
his unemployability is due to his acquired psychiatric 
disorder, diagnosed as dysthymia with anxiety.  As detailed 
above, there are multiple medical opinions of record to the 
effect that this disability prevents him from obtaining 
and/or maintaining substantially gainful employment, either 
by itself or in conjunction with his other service-connected 
disabilities.  No competent medical evidence appears to be of 
record to the effect that his other service-connected 
disabilities of asthmatic bronchitis and a right wrist 
disorder render him unemployable by themselves and without 
the addition of the service-connected psychiatric disorder.  

Consequently, the effective date for the TDIU rating can be 
no earlier than the effective date for the establishment of 
service connection for his dysthymia with anxiety.  In other 
words, it was not factually ascertainable that the veteran 
was entitled to a TDIU rating until he was in receipt of 
service connection for his acquired psychiatric disorder.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Here, service connection was established for the veteran's 
dysthymia with anxiety effective August 24, 1998, which is 
also the current effective date for his TDIU rating.  
Accordingly, he is not entitled an earlier effective date for 
assignment of his TDIU rating based on the circumstances of 
this case.  Moreover, the veteran has not perfected nor even 
initiated an appeal on the issue of entitlement to an earlier 
effective date for the establishment of service connection 
for this disability.  Thus, the Board does not have 
jurisdiction to address this issue.  See 38 C.F.R. § 20.200, 
20.302.  

Moreover, even if the Board did have the jurisdiction to 
address this issue, he would not be entitled to an earlier 
effective date for this disability.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).  As mentioned above, 
service connection was previously denied for a psychiatric 
disorder, claimed as secondary to his service-connected 
asthmatic bronchitis, by the April 1997 rating decision, and 
the veteran did not appeal this issue.  Thus, this decision 
was final, and the effective date for such a disability can 
be no earlier than the date of the application to reopen this 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board notes that the veteran has indicated he filed an 
informal claim prior to August 24, 1998, that would warrant 
an earlier effective date for his TDIU rating.  However, a 
thorough review of the record following the April 1997 rating 
decision shows no written communication was received by VA 
prior to the August 24, 1998, statement in which the veteran 
indicated he was seeking or intended to seek service 
connection for a psychiatric disorder.  Thus, it does not 
appear he submitted a valid formal or informal claim for such 
benefits prior to the current effective date.  See 38 C.F.R. 
§ 3.1(p); Rodriguez, supra.

The Board notes that the veteran has cited to 38 C.F.R. 
§ 3.157 and the Servello case in support of his contentions 
that an earlier effective date is warranted based upon an 
informal claim, and that this regulation includes the 
provision that receipt of clinical reports of examination or 
hospitalization may serve as informal claims "for increase or 
to reopen."  Further, medical records were added to the file 
during the period between the April 1997 rating decision and 
the August 24, 1998, effective date which include findings 
regarding his psychiatric disorder.  However, section 3.157 
provides that such receipt of medical records can only 
provide the basis for an earlier effective date for the 
subsequent award of VA benefits if such benefits derive from 
(1) a claim for increased evaluation or (2) an application to 
reopen a claim for compensation denied because the service-
connected disability was not of compensable degree.  
Entitlement to service-connection for a psychiatric disorder 
was not established at the time those medical records were 
received.  Thus, the provisions of 38 C.F.R. § 3.157 are not 
applicable under the facts of this case. 

The Board also notes that the medical records obtained after 
the April 1997 rating decision, were obtained subsequent to 
the veteran's May 1997 VA Form 21-526 in which he indicated 
that he was only seeking nonservice-connected disability 
pension benefits.  In fact, he specified that he was seeking 
nonservice-connected pension, and crossed out the portions of 
the form referencing claims for service connection, and wrote 
"NSC" over the line.  This further supports the finding 
that receipt of these medical records did not constitute an 
application to reopen the previously denied service 
connection claim.  

To the extent the veteran has indicated that 38 C.F.R. 
§ 3.157 should be considered in that his other service-
connected disabilities increased in severity, the Board has 
already determined that his unemployability is due to his 
acquired psychiatric disorder and that no effective date is 
warranted for the TDIU rating prior to the establishment of 
service connection for this disability.  

With respect to the veteran's assertion that he wanted to 
appeal any rating or increased rating granted, his claim for 
a rating in excess of 30 percent for his asthmatic bronchitis 
was already denied by the August 2002 Board decision.  As 
nothing indicates he appealed this decision to the Court, it 
is final.  Thus, any claim for increase for this disability 
would be following the current August 24, 1998, effective 
date, and would not provide a basis for an earlier effective 
date.  In regard to his right wrist disorder, the record 
reflects that a May 1996 Board decision denied a rating in 
excess of 10 percent for this disability, and that it does 
not appear he filed either a formal or informal claim for an 
increased rating for this disability at least prior to the 
current effective date of August 24, 1998.  Regarding his 
dysthymia with anxiety, which is the basis for the finding of 
unemployability, the Board has already determined that he did 
not initiate or perfect an appeal as to the effective date of 
this disability, and that even if he did an earlier effective 
date would not be warranted for the establishment of service 
connection for this disability.  As noted in the 
Introduction, he did not perfect his appeal on the issue of 
entitlement to a higher rating for this disability.  Even if 
he had perfected an appeal on the issue of entitlement to an 
initial rating in excess of 50 percent for this disability, 
he would still not be entitled to an earlier effective date 
for the award of service connection.  In short, an increased 
rating for his psychiatric disorder would not result in the 
benefit sought on appeal.

For the reasons stated above, the Board concludes that the 
veteran has no legal entitlement to an effective date earlier 
than August 24, 1998, for the assignment of a TDIU rating.  
Accordingly, the appeal is denied.


ORDER

Entitlement to an effective date earlier than August 24, 
1998, for the establishment of a TDIU rating is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


